Order entered September 13, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00015-CV

                   IN THE INTEREST OF C.H., A CHILD

              On Appeal from the 302nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DF-20-07919

                                    ORDER

      Before the Court is appellant’s September 10, 2021 second motion to extend

time to file his reply brief. We GRANT the motion to the extent a reply brief in

compliance with Texas Rule of Appellate Procedure 38.3 may be filed no later

than September 20, 2021. See TEX. R. APP. P. 38.3.


                                            /s/      BONNIE LEE GOLDSTEIN
                                                     JUSTICE